                                         Case 4:19-cv-05782-KAW Document 68 Filed 09/14/20 Page 1 of 11




                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    SONA NAJAFI, et al.,                               Case No. 19-cv-05782-KAW
                                   8                     Plaintiffs,
                                                                                           ORDER GRANTING IN PART AND
                                   9              v.                                       DENYING IN PART DEFENDANTS'
                                                                                           MOTION TO DISMISS
                                  10    MICHAEL R. POMPEO, et al.,
                                                                                           Re: Dkt. No. 63
                                  11                     Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          On March 26, 2020, Plaintiffs filed the operative complaint, “challeng[ing] Defendants’

                                  14   standards, policies, and procedures implementing the waiver provisions (§3(c)) of Presidential

                                  15   Proclamation 9645, Enhancing Vetting Capabilities and Processes for Detecting Attempted Entry

                                  16   into the United States by Terrorists or Other Public-Safety Threats.” (First Amended Compl.

                                  17   (“FAC”) ¶ 1, Dkt. No. 61.)

                                  18          Pending before the Court is Defendants’ motion to dismiss. (Defs.’ Mot. to Dismiss, Dkt.

                                  19   No. 63.) Pursuant to Civil Local Rule 7-1(b) and General Order 72-3, the Court deems the matter

                                  20   suitable for disposition without a hearing. Having considered the parties’ filings and the relevant

                                  21   legal authority, the Court GRANTS IN PART and DENIES IN PART Defendants’ motion to

                                  22   dismiss.

                                  23                                           I.   BACKGROUND
                                  24          A.       Factual Background
                                  25          Plaintiffs are U.S. citizens and lawful permanent residents (“Petitioner Plaintiffs”) and

                                  26   their Iranian national relatives who are visa applicants (“Beneficiary Plaintiffs”). (FAC ¶ 4.)

                                  27   Beneficiary Plaintiffs fulfilled the requirements to obtain family-based immigrant visas, but their

                                  28   applications were denied pursuant to Presidential Proclamation 9645 (“PP 9645”). (FAC ¶ 6.)
                                         Case 4:19-cv-05782-KAW Document 68 Filed 09/14/20 Page 2 of 11




                                   1          PP 9645 prohibits the entry of immigrants and non-immigrants from Iran and other

                                   2   countries. (PP 9645 § 2(b).) PP 9645, however, provides: “a consular officer, or the

                                   3   Commissioner, United States Custom and Border Protection (CBP), or the Commissioner’s

                                   4   designee, as appropriate, may, in their discretion, grant waivers on a case-by-case basis to permit

                                   5   the entry of foreign nationals for whom entry is otherwise suspended or limited . . . .” Id. § 3(c).

                                   6   A waiver may be granted if the “foreign national demonstrates to the consular officer’s or CBP

                                   7   official’s satisfaction that: (A) denying entry would cause the foreign national undue hardship; (B)

                                   8   entry would not pose a threat to the national security or public safety of the United States; and (C)

                                   9   entry would be in the national interest.” Id. § 3(c)(ii).

                                  10          Plaintiffs allege that they have suffered harm, including but not limited to emotional

                                  11   distress from a failure to decide their waiver applications, because Defendants have “crafted a

                                  12   waiver adjudication scheme that, in its application, leads to the ongoing untimely and unfair
Northern District of California
 United States District Court




                                  13   processing of case-by-case waivers for Beneficiary Plaintiffs . . . .” (FAC ¶¶ 8, 27, 38.)

                                  14   Specifically, Plaintiffs assert that consular officers have no discretion to decide the national

                                  15   security prong. (FAC ¶ 81.) Consular officers are instead directed to submit requests for security

                                  16   review to offices in Washington, where non-consular officers and third-party contractors decide

                                  17   the national security prong. (FAC ¶¶ 109, 120.) Per the declaration of former consular officers,

                                  18   “following submission of an application to offices in Washington for ‘administrative processing’

                                  19   on national security grounds by a consular official and after an indefinite and often extended

                                  20   period of time, a consular official receives a ‘yes/no’ determination regarding an applicant’s

                                  21   eligibility to receive a visa on national security grounds.” (FAC ¶ 109.) Consular officials are

                                  22   given no knowledge as to which government officials reviewed the case and the standards used.

                                  23   (FAC ¶ 110.) Further, “individual consular officers cannot request additional information or

                                  24   appeal a security determination that they believe to be improper.” (FAC ¶ 110.)

                                  25          Plaintiffs further allege that the non-consular officers – including consular managers, visa

                                  26   chiefs, consular section chiefs, and third-party contractor Quality Support, Inc. – “are not

                                  27   adjudicating PP 9645 waivers as a matter of course.” (FAC ¶¶ 145-148, 152.) Thus, the

                                  28   designation to non-consular officers to adjudicate the national security prong “is responsible for
                                                                                          2
                                         Case 4:19-cv-05782-KAW Document 68 Filed 09/14/20 Page 3 of 11




                                   1   the unlawful withholding and/or unreasonable delays of waiver adjudications.” (FAC ¶ 162.)

                                   2   Absent this alleged designation, “consular officers would have been free to adjudicate waivers,

                                   3   and in fact, would have adjudicated waivers.” (FAC ¶ 162.)

                                   4          B.    Procedural Background
                                   5          On September 15, 2019, Plaintiffs filed the instant case on behalf of twenty-four

                                   6   Beneficiary Plaintiffs and their respective twenty families. (Compl. ¶ 2, Dkt. No. 1.) Plaintiffs

                                   7   asserted: (1) an Administrative Procedure Act (“APA”) claim based on Defendants’ failure to

                                   8   adjudicate waivers within a reasonable time, (2) an APA claim based on Defendants’ designation

                                   9   of consular officer authority, (3) a mandamus claim, and (4) a procedural due process claim.

                                  10   (Compl. at 40-49, Dkt. No. 1.)

                                  11          On September 26, 2019, Plaintiffs filed a motion for a preliminary injunction, seeking a

                                  12   mandatory injunction that Defendants adjudicate Beneficiary Plaintiffs’ waiver requests within
Northern District of California
 United States District Court




                                  13   fifteen days. (Dkt. No. 9.) Plaintiffs’ claims were based on the APA claims only. (See id. at 18-

                                  14   19.) On December 5, 2019, the Court denied Plaintiffs’ motion. (Dkt. No. 41 at 1.) First, the

                                  15   Court found that Plaintiffs had not established that their claim regarding timing was reviewable

                                  16   under the APA. (Id. at 8.) Second, the Court found that while Plaintiffs’ claim based on the

                                  17   usurpation of consular authority was reviewable, Plaintiffs failed to connect that policy to any

                                  18   unreasonable delay. (Id. at 10.) Further, Plaintiffs failed to establish that the delay was legally

                                  19   unreasonable pursuant to the factors set out in Telecommunications Research and Action Center v.

                                  20   FCC, 750 F.2d 70, 80 (D.C. Cir. 1984) (“TRAC factors”). (Id. at 10-13.)

                                  21          On January 16, 2020, Defendants filed a motion to dismiss the complaint. (Dkt. No. 48.)

                                  22   On March 5, 2020, the Court granted Defendants’ motion. (Dismissal Ord., Dkt. No. 60.) The

                                  23   Court dismissed Plaintiffs’ claim regarding timing with prejudice, explaining that Plaintiffs failed

                                  24   to identify an objective standard in PP 9645, as required by City of Carmel-by-the-Sea v. United

                                  25   States Dep’t of Transportation, 123 F.3d 1142, 1166 (9th Cir. 1997). (Id. at 4-6.) The Court

                                  26   dismissed Plaintiffs’ usurpation claim without prejudice, finding that Plaintiffs failed to “plead an

                                  27   injury caused by the usurpation of consular officer authority in order to have standing to bring this

                                  28   claim.” (Id. at 6) Finally, the Court dismissed Plaintiffs’ procedural due process claim because
                                                                                         3
                                           Case 4:19-cv-05782-KAW Document 68 Filed 09/14/20 Page 4 of 11




                                   1   Plaintiffs failed to identify a protected liberty or property interest. (Id. at 7-8.)

                                   2           On March 26, 2020, Plaintiffs filed the operative complaint on behalf of seven families,

                                   3   four of whom are still awaiting a decision on their waiver applications. (FAC ¶ 4.)1 The

                                   4   remaining Beneficiary Plaintiffs’ waiver applications have been adjudicated. (See FAC at 34.)

                                   5   Plaintiffs bring: (1) an APA claim based on the alleged usurpation of consular officer authority

                                   6   and delegation of waiver decisions to non-consular officers, (2) a mandamus claim, and (3) a

                                   7   procedural due process claim. (FAC at 39-49.) On May 1, 2020, Defendants filed the instant

                                   8   motion to dismiss. On May 9, 2020, Plaintiffs filed their opposition. (Pls.’ Opp’n, Dkt. No. 64.)

                                   9   On May 22, 2020, Defendants filed their reply. (Defs.’ Reply, Dkt. No. 65.)

                                  10                                         II.    LEGAL STANDARD
                                  11          A.     12(b)(1) Motion to Dismiss
                                  12           A defendant may move to dismiss an action for lack of subject matter jurisdiction pursuant
Northern District of California
 United States District Court




                                  13   to Federal Rule of Civil Procedure 12(b)(1). A Rule 12(b)(1) motion tests whether a complaint

                                  14   alleges grounds for federal subject matter jurisdiction. A motion to dismiss for lack of subject

                                  15   matter jurisdiction will be granted if the complaint, on its face, fails to allege facts sufficient to

                                  16   establish subject matter jurisdiction. See Savage v. Glendale Union High Sch., 343 F.3d 1036,

                                  17   1039 n.2 (9th Cir. 2003). In considering a Rule 12(b)(1) motion, the Court "is not restricted to the

                                  18   face of the pleadings, but may review any evidence, such as affidavits and testimony, to resolve

                                  19   factual disputes concerning the existence of jurisdiction." McCarthy v. United States, 850 F.2d

                                  20   558, 560 (9th Cir. 1988). Once a party has moved to dismiss for lack of subject matter jurisdiction

                                  21   under Rule 12(b)(1), the opposing party bears the burden of establishing the court’s jurisdiction.

                                  22   See Chandler v. State Farm Mut. Auto. Ins. Co., 598 F.3d 1115, 1122 (9th Cir. 2010).

                                  23          B.     12(b)(6) Motion to Dismiss
                                  24           Under Federal Rule of Civil Procedure 12(b)(6), a party may file a motion to dismiss based

                                  25   on the failure to state a claim upon which relief may be granted. A motion to dismiss under Rule

                                  26   12(b)(6) tests the legal sufficiency of the claims asserted in the complaint. Navarro v. Block, 250

                                  27
                                       1
                                  28    All other former Beneficiary Plaintiffs have had their waivers adjudicated, and their claims
                                       voluntarily dismissed. (See Dkt. Nos. 29, 43.)
                                                                                       4
                                         Case 4:19-cv-05782-KAW Document 68 Filed 09/14/20 Page 5 of 11




                                   1   F.3d 729, 732 (9th Cir. 2001).

                                   2           In considering such a motion, a court must “accept as true all of the factual allegations

                                   3   contained in the complaint,” Erickson v. Pardus, 551 U.S. 89, 94 (2007) (per curiam) (citation

                                   4   omitted), and may dismiss the case or a claim “only where there is no cognizable legal theory” or

                                   5   there is an absence of “sufficient factual matter to state a facially plausible claim to relief.”

                                   6   Shroyer v. New Cingular Wireless Servs., Inc., 622 F.3d 1035, 1041 (9th Cir. 2010) (citing

                                   7   Ashcroft v. Iqbal, 556 U.S. 662, 677-78 (2009); Navarro, 250 F.3d at 732) (internal quotation

                                   8   marks omitted).

                                   9           A claim is plausible on its face when a plaintiff “pleads factual content that allows the

                                  10   court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”

                                  11   Iqbal, 556 U.S. at 678 (citation omitted). In other words, the facts alleged must demonstrate

                                  12   “more than labels and conclusions, and a formulaic recitation of the elements of a cause of action
Northern District of California
 United States District Court




                                  13   will not do.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007).

                                  14           “Threadbare recitals of the elements of a cause of action” and “conclusory statements” are

                                  15   inadequate. Iqbal, 556 U.S. at 678; see also Epstein v. Wash. Energy Co., 83 F.3d 1136, 1140 (9th

                                  16   Cir. 1996) (“[C]onclusory allegations of law and unwarranted inferences are insufficient to defeat

                                  17   a motion to dismiss for failure to state a claim.”). “The plausibility standard is not akin to a

                                  18   probability requirement, but it asks for more than a sheer possibility that a defendant has acted

                                  19   unlawfully . . . When a complaint pleads facts that are merely consistent with a defendant's

                                  20   liability, it stops short of the line between possibility and plausibility of entitlement to relief.”

                                  21   Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 557) (internal citations omitted).

                                  22           Generally, if the court grants a motion to dismiss, it should grant leave to amend even if no

                                  23   request to amend is made “unless it determines that the pleading could not possibly be cured by

                                  24   the allegation of other facts.” Lopez v. Smith, 203 F.3d 1122, 1127 (9th Cir. 2000) (citations

                                  25   omitted).

                                  26                                            III.    DISCUSSION
                                  27          C.     Standing
                                  28           Defendants argue that Plaintiffs’ APA and mandamus claims should be dismissed because
                                                                                           5
                                         Case 4:19-cv-05782-KAW Document 68 Filed 09/14/20 Page 6 of 11




                                   1   Plaintiffs lack standing. (Defs.’ Mot. to Dismiss at 13.) Generally, a plaintiff must have standing

                                   2   under Article III of the United States Constitution to pursue relief in federal court. Article III

                                   3   standing requires the demonstration of three elements: (1) the plaintiff suffered an “injury in fact”

                                   4   that is concrete and particularized and actual or imminent, not conjectural or hypothetical; (2) the

                                   5   injury is fairly traceable to the challenged action of the defendant; and (3) it is likely, as opposed

                                   6   to merely speculative, that the injury will be redressed by a favorable decision. Lujan v.

                                   7   Defenders of Wildlife, 504 U.S. 555, 560-61 (1992.) Absent this showing, the action must be

                                   8   dismissed. See Steel Co. v. Citizens for a Better Env’t, 523 U.S. 83, 109-10 (1998).

                                   9               i.    Injury-in-Fact
                                  10           First, Defendants contend that Plaintiffs have not alleged an injury beyond delay in

                                  11   processing Plaintiffs’ waiver applications. (Defs.’ Mot. to Dismiss at 15.) Defendants suggest

                                  12   that the Court previously found that delay does not constitute injury for standing purposes. (Id.)
Northern District of California
 United States District Court




                                  13           The Court did not previously find that Plaintiffs had not suffered sufficient injury based on

                                  14   the delay in adjudicating Plaintiffs’ waiver application. Rather, the Court found that Plaintiffs

                                  15   failed to show that this injury was “caused by the usurpation of consular officer authority . . . .”

                                  16   (Dismissal Ord. at 6.) The delay in adjudicating Plaintiffs’ waiver applications has caused

                                  17   significant injuries to Plaintiffs; for example, Beneficiary Plaintiff Seyed Masoud Shameli

                                  18   currently resides in a city in Iran that is likely to be targeted if war was to break out. (FAC ¶ 37.)

                                  19   Petitioner Plaintiff Reza Shameli, his father, suffers from stress, anxiety, insomnia, and depression

                                  20   as a result of Beneficiary Plaintiff Seyed Masoud Shameli being stuck in Iran, a situation that has

                                  21   allegedly been extended due to Defendants’ alleged unlawful policies. (FAC ¶ 38.) Such injuries

                                  22   are sufficient to establish the first element of standing. See Krottner v. Starbucks Corp., 628 F.3d

                                  23   1139, 1142 (9th Cir. 2010) (finding allegation of “generalized anxiety and stress” from increased

                                  24   risk of identity theft as a result of a laptop theft was sufficient to confer standing).

                                  25           In the alternative, Defendants suggest that Plaintiffs’ “psychological aversion to what

                                  26   Plaintiffs view as the Government violating the law . . is categorically insufficient to support

                                  27   standing,” relying on Valley Forge Christian College v. Americans United for Separation of

                                  28   Church & State, 454 U.S. 464 (1982). (Defs.’ Mot. to Dismiss at 15.) There, the Supreme Court
                                                                                           6
                                         Case 4:19-cv-05782-KAW Document 68 Filed 09/14/20 Page 7 of 11




                                   1   rejected the argument that standing could be “predicated on the right, possessed by every citizen,

                                   2   to require that the Government be administered according to law.” Id. at 482-83 (internal

                                   3   quotation omitted). In other words, a plaintiff must “allege[] something more than the generalized

                                   4   interest of all citizens in constitutional governance.” Id. at 483 (internal quotation omitted). Here,

                                   5   however, Plaintiff’s injury is not merely an academic interest in having the government comply

                                   6   with the law, but real-life consequences of non-compliance specific to their individual interests.

                                   7   Without an adjudication of the waivers, Plaintiffs will continue to be separated from loved ones,

                                   8   which in turn causes the psychological harm complained of in the complaint.

                                   9              ii.   Traceability
                                  10          Second, Defendants argue that Plaintiffs have not established that the delay in adjudicating

                                  11   the waiver applications (and thus the resulting psychological distress) is traceable to Defendants’

                                  12   alleged policy of usurping consular officer authority. (Defs.’ Mot. to Dismiss at 16.) The Court
Northern District of California
 United States District Court




                                  13   finds that Plaintiffs have sufficiently alleged that the alleged usurpation of consular officer

                                  14   authority results in the delays.

                                  15          Specifically, Plaintiffs allege that consular officers already found that an applicant is

                                  16   eligible for a waiver before they are required to send notice to Washington to make a decision

                                  17   whether to grant or deny the waiver. (FAC ¶ 105, 113.) Once the consular officer submits an

                                  18   applicant’s case for security review in Washington, “consular officers lose visibility into

                                  19   evaluations of an applicant’s case.” (FAC ¶ 109.) Instead, non-consular officers, including third-

                                  20   party contractors, make a determination on the national security and public safety prong. (FAC ¶

                                  21   120.) Those non-consular officers, in turn, “are not adjudicating PP 9645 waivers as a matter of

                                  22   course,” thus directly causing the delay. (FAC ¶ 152; see also FAC ¶ 5 (“the designated non-

                                  23   consular officers do not systematically adjudicate PP 9645 waivers, but arbitrarily withhold and/or

                                  24   unreasonably delay them”).) Further, consular officers cannot request additional information or

                                  25   appeal a security determination they believe is improper. (FAC ¶ 110.) Moreover, “absent these

                                  26   unlawful acts, consular officers would have been free to adjudicate waivers, and in fact, would

                                  27   have adjudicated waivers.” (FAC ¶ 162.) In short, Plaintiffs have adequately alleged that the

                                  28   usurpation causes the delay because absent the policy, consular officers would make the waiver
                                                                                          7
                                         Case 4:19-cv-05782-KAW Document 68 Filed 09/14/20 Page 8 of 11




                                   1   decision. Instead, non-consular officers are required to approve the waiver, and those non-

                                   2   consular officers delay making decisions. At the pleading stage, such allegations are sufficient to

                                   3   establish that the complained of policy is traceable to the alleged harms.

                                   4          Defendants argue that waiver applications have been processed for many people, and

                                   5   therefore the delay suffered by Plaintiffs in this case must be caused by other reasons, such as the

                                   6   particular circumstances and histories of the remaining Beneficiary Plaintiffs. (Defs.’ Mot. to

                                   7   Dismiss at 16-17.) Such arguments are speculative, and Defendants present no evidence that the

                                   8   delays were in fact caused by other circumstances. (See id. at 17.) Further, although the waiver

                                   9   applications of other individuals were ultimately processed, that is a distinct matter from whether

                                  10   the adjudication was delayed because of an illegal process. Accordingly, the Court finds Plaintiffs

                                  11   have established the traceability element of standing.

                                  12             iii.   Redressability
Northern District of California
 United States District Court




                                  13          Finally, Defendants argue that several Plaintiffs lack standing because their waiver

                                  14   applications have already been addressed. (Defs.’ Mot. to Dismiss at 17.) Specifically, eight

                                  15   Beneficiary Plaintiffs have had their waiver applications adjudicated; thus, their claims are not

                                  16   redressable by requiring that Defendants desist in their alleged policy of usurping consular

                                  17   authority. (Id.; see also FAC at 34.) Plaintiffs do not respond to this argument. The Court agrees

                                  18   that even if the Court was to find that the alleged usurpation policy exists and has caused

                                  19   Plaintiffs’ harms, these Plaintiffs would not benefit from such a decision because their

                                  20   applications have already been decided. Therefore, the Court DISMISSES the claims of Petitioner

                                  21   Plaintiff Sona Najafi, Beneficiary Plaintiffs Mehdi Najafi and Souri Zamat Kesh Komleh,

                                  22   Beneficiary Plaintiff Foroogh Kazemi, Petitioner Plaintiff Matthew Taylor, Beneficiary Plaintiff

                                  23   Sima Behbahani, Petitioner Plaintiffs Seyed Mohammad and Reza Demeneh, and Beneficiary

                                  24   Plaintiffs Seyed Mohammadmehdi Abdollahi Demeneh, Firouzeh Abdollahi, Armaghan Sadat

                                  25   Abdollahi Demeneh, and Seyed Arsalan Abdollahidemeneh for lack of standing.

                                  26          In the reply, Defendants also argue that the harms are not redressable because the consular

                                  27   officers are awaiting responses from third-parties that are not subject to Defendants’ control.

                                  28   (Defs.’ Reply at 7.) The Court, however, can enjoin Defendants from relying on those third-
                                                                                         8
                                         Case 4:19-cv-05782-KAW Document 68 Filed 09/14/20 Page 9 of 11




                                   1   parties in the first place if the reliance on their decisions are illegal. Thus, it is not apparent that

                                   2   Plaintiffs’ claims are not redressable. Accordingly, the Court finds that as to Beneficiary Plaintiffs

                                   3   who have not had their waiver applications adjudicated and the corresponding Petitioner Plaintiffs,

                                   4   the claim is redressable and those Plaintiffs have standing.

                                   5          D.        Failure to State an APA or Mandamus Claim
                                   6           Next, Defendants argue that Plaintiffs’ APA and mandamus claims must be dismissed

                                   7   because they fail to state a claim as a matter of law. (Defs.’ Mot. to Dismiss at 17.) Specifically,

                                   8   Defendants argue that Plaintiffs’ have failed to show unreasonable delay as a matter of law, and

                                   9   that Plaintiffs do not allege any unlawful conduct. (Id. at 17, 21.)

                                  10               i.      Unlawful Delay
                                  11           Defendants again argue that the delay suffered by Plaintiffs is not unreasonable as a matter

                                  12   of law. (Defs.’ Mot. to Dismiss at 17-18.) The problem, however, is that Plaintiffs are no longer
Northern District of California
 United States District Court




                                  13   alleging that the delay itself is, as a matter of law, unlawful. Instead, Plaintiffs are challenging the

                                  14   policy of usurping the authority of consular officers. As the Court previously explained,

                                  15   “Plaintiffs need not plead a connection between the alleged usurpation of consular authority and

                                  16   delay in order to establish that Defendants’ implementation of PP 9645 is unlawful.” (Dismissal

                                  17   Ord. at 6.) Rather, delay was necessary to establishing an injury adequate for standing purposes; it

                                  18   is not necessary to establishing that the policy of usurping the authority of consular officers is

                                  19   itself illegal. The policy can still be illegal even if it does not cause any delay. Thus, whether the

                                  20   delay is unreasonable as a matter of law is not relevant to the claim before the Court, which is that

                                  21   Defendants have unlawfully implemented PP 9645.

                                  22               ii.     Unlawful Conduct
                                  23           Defendants also challenge whether the complained of conduct is actually unlawful. (Defs.’

                                  24   Mot. to Dismiss at 21.) Defendants contend that PP 9645 does not define a “consular officer,” and

                                  25   that the term “does not prohibit any management by experienced consular officers or input from

                                  26   supervisory consular officers or national-security experts” such as those in government

                                  27   intelligence agencies. (Id. at 21-22.) Further, PP 9645 does not prevent consular officers from

                                  28   consulting with more knowledgeable individuals. (Id. at 21-22.) Defendants also argue that the
                                                                                            9
                                         Case 4:19-cv-05782-KAW Document 68 Filed 09/14/20 Page 10 of 11




                                   1   third-party contractors do not actually make the decisions on behalf of the consular officers. (Id.

                                   2   at 22.)

                                   3             Defendants’ arguments are a challenge on the merits. At the pleading stage, however, the

                                   4   Court must accept as true the factual allegations of the complaint. Here, Plaintiffs have alleged

                                   5   that consular officers are prevented from making waiver adjudications and point to consular

                                   6   officer declarations stating that they cannot even request additional information or appeal a

                                   7   security determination that they believe to be improper. (FAC ¶¶ 105, 109-11, 118.) This is quite

                                   8   different from consular officers merely “consulting” or obtaining “input” from supervisory

                                   9   consular officers or national security experts. Likewise, Plaintiffs have alleged that third-party

                                  10   contractors – who Defendants do not suggest would qualify as consular officers – make the waiver

                                  11   decisions. (FAC ¶¶ 120, 127, 148.) While Plaintiffs’ allegations may ultimately be disproven by

                                  12   discovery, at the pleading stage, such allegations are sufficient to establish that consular officer
Northern District of California
 United States District Court




                                  13   authority is being unlawfully usurped by third-party contractors, who then make the waiver

                                  14   decisions.

                                  15             E.   Due Process Claim
                                  16             Finally, Defendants argue that Plaintiffs’ due process claims must be dismissed. The Court

                                  17   previously found that Plaintiffs failed to identify a protected liberty or property interest.

                                  18   (Dismissal Ord. at 7-8.) Specifically, the Court explained that allegations of “infringement of

                                  19   fundamental rights to property, to life, to family integrity and security, and to freedom from

                                  20   discrimination with respect to their fundamental rights” was too conclusory to state a plausible

                                  21   claim. (Dismissal Ord. at 8; see also Motaghedi v. Pompeo, 436 F. Supp. 3d 1345, 1366 (E.D.

                                  22   Cal. 2020) (rejecting identical allegations). The Court also explained that with respect to “family

                                  23   integrity and security,” the Ninth Circuit had “found that this right does not create a fundamental

                                  24   right to reside in the United States simply because other members of his family are citizens or

                                  25   lawful permanent residents.” (Id. (internal quotation omitted); see also Emami v. Nielsen, 365 F.

                                  26   Supp. 3d 1009, 1022 (N.D. Cal. 2019) (finding that even if there was a right to the integrity of the

                                  27   family unit, “it would not amount to a right of entry for foreign nationals, nor to an unfettered

                                  28   right to reside in the United States with family members who are foreign nationals”).) Finally, as
                                                                                          10
                                           Case 4:19-cv-05782-KAW Document 68 Filed 09/14/20 Page 11 of 11




                                   1   to Plaintiffs’ argument that they had spent significant money, the Court explained that Plaintiffs’

                                   2   “cited no authority in support that this would support a procedural due process claim.” (Id.)

                                   3           The Court agrees that the due process claim must be dismissed. Plaintiffs admit that “the

                                   4   Procedural Due Process allegations are the same in the FAC as the original complaint,” but argue

                                   5   that they are adequate because they are on behalf of Petitioner Plaintiffs only. (Pl.’s Opp’n at 24.)

                                   6   The Court, however, dismissed the due process claims as to all Plaintiffs because Plaintiffs had

                                   7   failed to adequately identify a protected liberty or property interest, and explained why the

                                   8   identified interests were too vague or insufficient. (Dismissal Ord. at 7-8.) That reasoning applied

                                   9   to Petitioner Plaintiffs; otherwise, the Court would not have dismissed the due process claim as to

                                  10   those individuals.

                                  11           As Plaintiffs do not suggest they could identify a cognizable liberty or property interest,

                                  12   Plaintiffs’ due process claim is DISMISSED without leave to amend.
Northern District of California
 United States District Court




                                  13                                          IV.    CONCLUSION
                                  14           For the reasons stated above, the Court GRANTS Defendants’ motion to dismiss the due

                                  15   process claim. The Court also GRANTS Defendants’ motion to dismiss the claims brought by

                                  16   Beneficiary Plaintiffs whose waiver applications have been adjudicated and their Petitioner

                                  17   Plaintiffs2 for lack of standing. The Court DENIES Defendants’ motion to dismiss the APA and

                                  18   mandamus claims.

                                  19           The Court sets the initial case management conference for October 6, 2020 at 1:30 p.m.

                                  20           IT IS SO ORDERED.

                                  21   Dated: September 14, 2020
                                                                                             __________________________________
                                  22                                                         KANDIS A. WESTMORE
                                  23                                                         United States Magistrate Judge

                                  24

                                  25

                                  26
                                  27
                                       2
                                  28    With the exception of Petitioner Plaintiff Kazemimood, as her father, Beneficiary Plaintiff
                                       Mohabat Kazemi, still has a pending waiver application. (FAC ¶ 47.)
                                                                                       11
